Citation Nr: 0201972	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  01-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of 
use of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  In the same decision, the RO granted 
entitlement to SMC on the basis of the need for the regular 
aid and attendance of another person.

The veteran initiated an appeal of the RO's November 1999 
denial of increased ratings for tardive dyskinesia of both 
lower extremities; however, he withdrew this appeal in an 
April 2000 letter.  See 38 C.F.R. § 20.204 (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the RO has informed the veteran of the type of evidence 
needed to substantiate his appeal.

2.  The veteran does not have loss of use of the feet such 
that no effective function remains, other than that which 
would be equally well served by an amputation stump at the 
site of election below the knee, with use of a suitable 
prosthetic appliance.


CONCLUSION OF LAW

The criteria for SMC on the basis of loss of use of both feet 
have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.350 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Specifically, the RO has afforded the veteran a recent VA 
examination in conjunction with his claim and has obtained 
records of reported treatment.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2001).  The RO informed him of the 
need for such evidence in an August 2001 Statement of the 
Case.  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted versions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

The level of SMC provided under 38 U.S.C.A. § 1114(l) (West 
1991 & Supp. 2001) is payable for anatomical loss or loss of 
use of both feet, one hand and one foot, blindness in both 
eyes with visual acuity of 5/200 or less or being permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 C.F.R. 3.350(b) (2001).  

"Loss of use of a hand or a foot" will be held to exist when 
no effective function remains, other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee, with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, with attention to 
whether the acts of balance or propulsion could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

In this case, the Board has first noted the veteran's 
service-connected disabilities.  As indicated in a September 
2001 rating decision, these disabilities include PTSD (100 
percent); tardive dyskinesia of the left lower extremity and 
of the right lower extremity (each evaluated as 60 percent 
disabling); tardive dyskinesia of the right upper extremity 
and of the left upper extremity (each evaluated as 20 percent 
disabling); tardive dyskinesia of the tongue and diabetes 
(each evaluated as 10 percent disabling); and a scar above 
the left ear (zero percent).  

However, the veteran has presented no evidence showing that 
he has loss of use of both feet.  A February 2000 VA 
neurological examination report confirms that he has a 
problem with gait disturbance and severe tardive dyskinesia, 
manifested by gait ataxia, and a thrusting and high-stepping 
gait.  A May 2000 report indicates that, while the veteran is 
mostly confined to a wheelchair, he can walk ten to fifteen 
feet with the help of braces and a walker.  A September 2000 
VA neurological examination revealed the same abnormal gait 
pattern as the February 2000 examination, including with leg 
splints.  Notably, however, neither these examiners nor the 
veteran's outpatient treatment providers have presented any 
opinions to the effect that he has loss of use of both feet.     

While the veteran clearly has limitation of functioning of 
both feet, with an impaired gait, he does not have loss of 
use of both feet.  His functioning of the lower extremities 
is better than would be the case if he had amputations stumps 
and prosthetic devices of both lower extremities.  As such, 
the preponderance of the evidence is against his claim for 
SMC for loss of use of both feet.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001). 


ORDER

The claim of entitlement to special monthly compensation 
(SMC) for loss of use of both feet is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

